UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------   X                   7/9/19
THE NEW YORK TIMES COMPANY and
ERIC LIPTON,
                                             19-cv-645 (JSR)
       Plaintiffs,
                                            MEMORANDUM ORDER
               -v-

UNITED STATES DEPARTMENT OF STATE,

       Defendant.
-----------------------------------   X


JED S. RAKOFF, U.S.D.J.

     On November 15, 2017, New York Times reporter Eric Lipton

submitted a FOIA request to the State Department for documents

related to a trip that Transportation Secretary Elaine Chao had

planned to take to China. A year and a half later, State

produced two "families" of email chains that were responsive to

Lipton's request. This production was heavily redacted, however,

with State asserting that the redacted communications were

protected by the attorney-client privilege and the deliberative

process privilege.

     Both sides now move for summary judgment on the issue of

whether the redacted information was properly withheld. After

hearing oral argument on the parties' motions, the Court

conducted an in camera review of the contested redactions.

Having completed its review, the Court concludes that the

redactions were proper, subject to two minor exceptions
discussed below. Accordingly, each motion is granted in part and

denied in part.

                               Background

     In October of 2017, Secretary Chao was planning a trip to

China to meet with high-level government officials. The trip

ultimately did not occur, Szabat Deel.          ~   6, ECF No. 13, and on

November 15, 2017, plaintiff Lipton submitted a FOIA request to

State requesting documents "related to Transportation Secretary

Elaine Chao's planned visit to China for the 9 th U.S.-China

Transportation Forum (TF) scheduled to take place in Beijing,

China, October 30-31, 2017," Stein Deel.            ~   5, ECF No. 12.

     Lipton followed up with State throughout 2018 to check in

on the progress of the request, but he was repeatedly told that

the request "continued to be processed." Amended Complaint~~ 9-

11 ("Compl."), ECF No. 6. On January 23, 2019, Lipton and the

Times filed the instant action, ECF No. 1, and on February 11,

they filed their Amended Complaint. Plaintiffs have limited the

scope of their request to "ethics complaints made regarding

Secretary Chao's trip." Compl.     ~       8.

     On April 2 and May 1, State released eight heavily redacted

email chains that are part of two different "families" of

emails. Stein Deel.   ~~   7-8. On May 21, State re-released some of

the emails with additional information unredacted. Id.              ~    9;


                                       2
Ex. 7 (Released Emails). State withheld the redacted information

under FOIA Exemption 5, claiming that it was protected by the

attorney-client privilege and the deliberative process

privilege. Id. 11 13-14; Ex. 1 (Vaughn Index) . 1

     The first family of emails contains five separate email

chains   (C06704929, C06704930, C06704931, C06704932, C06705460),

each with the subject line "Secretary Chao - Ethics Question,"

that were exchanged among State officials on October 19, 2017.

See Released Emails 4-7, 8-10, 11-13, 14-16, 29-30. The email

initiating each of the chains was sent by Evan Felsing, a State

official stationed at the U.S. Embassy in Beijing. Felsing's

email - which was sent to members of State's Office of the Legal

Advisor - concerned an "ethics question" about the inclusion of

certain non-Transportation individuals on Secretary Chao's

upcoming official visit to China. Vaughn Index 1. Felsing's

email is almost entirely redacted, as are some of the responsive

emails in the five chains in the first family. State argues that

the redacted material is protected by the attorney-client

privilege and the deliberative process privilege. Id. at 2.




1 State also claimed that it properly withheld one individual's
health information under FOIA Exemption 6, and the Times does
not dispute this.

                                 3
     The second family of emails contains three separate email

chains (C06704926, C06704934, C06704946), each with the subject

line "Secretary Chao's Visit to China." See Released Emails 1-3,

17-21, 22-28. These emails were exchanged among State and

Transportation officials between October 20 and 24, 2017. Each

chain begins with a correspondence between Felsing and Derek

Kan, one of Chao's senior advisors. Szabat Deel.   ~   8. Felsing

sends an initial email that says:

    Mission China looks forward to Secretary Chao's upcoming
    visit to [redacted] from October 29-November 5 and to
    assisting in any way possible.

    In order to proceed with our efforts to set up Secretary
    Chao's official meetings, we need to know the identities
    of all participants and the subject matter of the
    meetings. It would be very helpful if we could get
    confirmation from you in writing.

    We will also need to conduct our own due diligence for
    these meetings here at the Embassy. Part of that process
    involves   contacting   our  State   Department   ethics
    officials, and it's likely that they will reach out to
    DOT' s ethics office. If you've already been in touch
    with your ethics officials, please provide us with a
    name. Otherwise, our ethics officials will reach out to
    your ethics officials in the course of normal due
    diligence.

Released Emails 2-3. Kan then responds:

    Regarding the participants for high-level meetings, we
    will have SEC Chao, AMB, [redacted,] me, and Admiral
    Mark Buzby (MARAD Administrator). These meetings will
    also be staffed by Julie Abraham from X. [Redacted.] In
    terms of topics, [redacted.]




                                4
     Further, it would be great to get a sense if Mission
     China has any issues they wish for us to put on the
     agenda. We are happy to have the Secretary raise any
     matters the AMB/US Embassy wish. [Redacted.]

     Regarding due diligence and ethics officials, we've been
     conferring with our ethics officer and have a couple of
     loose ends to wrap up.

Id. at 2. Felsing replies to Kan's email: ~Great, please let us

know as soon as the ethics office review is complete.

[Redacted.] We can then proceed with planning for this schedule.

Our ethics office may follow up with their DOT colleagues if

they have any questions." Id. at 1. And Kan responds to Felsing:

~we've been working with Ethics throughout this planning

process.   [Redacted.] As you may know,   [redacted.]" Id.

     State argues that the redacted material in the Kan-Felsing

exchange is protected by the deliberative process privilege.

Vaughn Index 3-4. The exchange between Kan and Felsing is also

forwarded to, and discussed with and among, various State

attorneys. See Released Emails 1, 17-18, 22-25; Vaughn Index 3-

4. These subsequent discussions contain redactions, some of

which are significant. State contends that these redactions are

justified by the deliberative process privilege and the

attorney-client privilege. Vaughn Index 3-4.

     Both State and the Times now move for summary judgment on

the issue of whether the redacted material in the released



                                  5
emails was properly withheld. ECF Nos. 10, 17. On July 1, 2019,

the Court held oral argument on the parties' motions. The Court

subsequently reviewed the contested redactions in camera.

                                Analysis

    I.   Standard of Review

         Under the Federal Rules of Civil Procedure,     summary

judgment is proper "if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law." Fed. R. Civ.       P.   56(a). "In order

to prevail on a motion for summary judgment in a FOIA case, the

defending agency has the burden of showing that its search was

adequate and that any withheld documents fall within an

exemption to the FOIA." Carney v.       DOJ, 19 F.3d 807, 812      (2d Cir.

1994) . 2

         A. Whether the Redacted Material in the Kan-Felsing Exchange

            Is Protected by the Deliberative Process Privilege

         Under 5 U.S.C. § 552(b) (5), "inter-agency or intra-agency

memorandums or letters that would not be available by law to a

party other than an agency in litigation with the agency" are

exempt from disclosure. To qualify for non-disclosure under




2 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                    6
Exemption 5, a document's "source must be a government agency,

and it must fall within the ambit of a privilege against

discovery under judicial standards that would govern litigation

against the agency that holds it." Dep't of Interior v. Klamath

Water Users Protective Ass'n, 532 U.S. 1, 8 (2001). In addition,

as with all exemptions, withholding under Exemption 5 is

permissible only if an "agency reasonably foresees that

disclosure would harm an interest protected by [the] exemption."

5 U.S.C.   §   552 (a) (8) (A) (i) (I).

     One of the privileges that the Government may assert under

Exemption 5 is the deliberative process privilege, which

protects "documents reflecting advisory opinions,

recommendations and deliberations comprising part of a process

by which governmental decisions and policies are formulated."

Klamath, 532 U.S. at 8. The purpose of the privilege is to

improve agency decision-making in light of "the obvious

realization that officials will not communicate candidly among

themselves if each remark is a potential item of discovery and

front page news." Id. at 8-9. To qualify for protection under

the deliberative process privilege, a document must satisfy two

requirements: "First, the document must be 'predecisional,' that

is, prepared in order to assist an agency decisionmaker in

arriving at his decision. Second, the document must be


                                          7
'deliberative,' that is, actually related to the process by

which policies are formulated." Hopkins v. HUD,      929 F.2d 81, 84

(2d Cir. 1991).

        State argues that the redacted material in the Kan-Felsing

exchange is both predecisional and deliberative. Defendant's

Memorandum of Law in Support of Motion for Summary Judgment 11-

12, ECF No. 11. The material is predecisional, State contends,

because it was written before Chao's trip was scheduled to take

place, and it includes "discussions about 'the possible

composition of the DOT delegation, possible meetings and events

that the delegation might attend, which delegation members might

attend these meetings and events, possible specific agenda

topics for meetings with high-level Chinese officials, and the

planned trip itinerary within China.'" Id. at 11      (quoting Szabat

Deel.    ~   7). The material is deliberative, State continues,

because it "reflects DOT's internal planning process for a

meeting abroad between a DOT delegation (to include senior DOT

officials) and senior officials of a foreign government, and

thus effectively provides a road map of DOT's thinking on policy

matters." Id.

        After reviewing the contested redactions in camera, the

Court agrees with State that the redactions in the Kan-Felsing

Exchange are very largely justified by the deliberative process


                                     8
privilege. As State argues, almost all of the redacted

communications include predecisional discussions about possible

attendees at Secretary Chao's meetings and possible topics of

conversation. Furthermore, most of the redacted material is

deliberative, as it reflects the planning process of various

executive branch actors. And the Court agrees with State that

there is a reasonable foreseeability of harm if the redacted

material were to be disclosed.

     There are two redactions, however, that are not justified

by the deliberative process privilege. First, in his initial

email, Felsing says: "Mission China looks forward to Secretary

Chao's upcoming visit to [redacted] from October 29-November 5

and to assisting in any way possible." Released Emails 2. The

redacted information here is simply a list of locations that

Secretary Chao planned to visit. It is not predecisional, as it

did not "actually help[] officers within an agency make a

specific policy decision," Nat'l Immigration Project of Nat'l

Lawyers Guild v. U.S. Dep't of Homeland Sec., 868 F. Supp. 2d

284, 292 (S.D.N.Y. 2012), and it did not "bear on the

formulation or exercise of policy-oriented judgment," Tigue v.




                                 9
DOJ, 312 F.3d 70, 80   (2d Cir. 2002) . 3 Nor is it deliberative, as

it "consist[ed] only of compiled factual material," EPA v. Mink,

410 U.S. 73, 87   (1973), rather than "reflecting advisory

opinions, recommendations and deliberations comprising part of a

process by which governmental decisions and policies are

formulated," Grand Cent. P'ship, Inc. v. Cuomo, 166 F.3d 473,

482   (2d Cir. 1999). In sum, the redacted material is the product

of a decision-making process, not the ingredient of one.

      Similarly, the Government should not have redacted the

portion of Kan's final response to Felsing in which Kan says:

"We've been working with Ethics throughout this planning

process.   [Redacted.]" Released Emails 1. Although the redacted

material may be deliberative, it is not predecisional. Instead,

it is a factual response to Felsing's request that

Transportation "let [State] know as soon as the ethics office

review is complete." Id.

      B. Whether the Remaining Redactions Are Justified by the

         Deliberative Process and Attorney-Client Privileges




3 It is of no moment that Felsing sent his email before Secretary

Chao's trip was scheduled to take place. In this respect, the
Government's reliance on timing is misplaced. See Defendant's
Memorandum of Law in Opposition to Plaintiffs' Motion for
Summary Judmgent [sic] and Reply in Support of Defendant's
Motion for Summary Judgment 2, ECF No. 19 ("[T]he
 'predecisional' question is primarily a temporal one.").

                                 10
     As noted above, the Kan-Felsing exchange was forwarded to,

and discussed with and among, various State attorneys. See

Released Emails 1, 17-18, 22-25; Vaughn Index 3-4. These

subsequent discussions contain redactions, some of which are

extensive. State argues that these redactions are justified by

the attorney-client privilege and the deliberative process

privilege. Vaughn Index 3-4. State also argues that the redacted

material in the first family of emails is protected by the

attorney-client and deliberative process privileges. Id. at 1-2.

     The legal standard governing the deliberative process

privilege is set forth above. In addition to the deliberative

process privilege, the Government may assert the attorney-client

privilege under Exemption 5. "To invoke the privilege, an agency

must demonstrate that the document it seeks to withhold (1)

involves confidential communications between an attorney and his

client and (2)   relates to a legal matter for which the client

has sought professional advice." Judicial Watch, Inc. v. U.S.

Postal Serv., 297 F. Supp. 2d 252, 267   (D.D.C. 2004). "The

agency bears the burden of showing that the information

exchanged was confidential." Id.

     After reviewing the contested redactions in camera, the

Court concludes that each of State's redactions is justified by

either the attorney-client privilege or the deliberative process


                                 11
privilege, or, in many cases, both. As State explains in its

Vaughn Index and accompanying declarations, the subsequent

discussions in the second family "contain confidential

communications from State employees to a State attorney for the

purpose of obtaining legal advice, confidential communications

from a State attorney to a State employee[] providing legal

advice, and communications between State attorneys reflecting

the development of that legal advice." Vaughn Index 4. The

discussions in the first family do as well. Id. at 2. The Court

agrees with State's characterization of the redacted

communications, and it concludes that these redactions are not

more extensive than necessary. Moreover, the Court agrees that

State has made a sufficient showing of foreseeable harm if the

redacted material were to be disclosed.

                           Conclusion

     For the foregoing reasons, the Court holds that State's

redactions are justified under Exemption 5, subject to the two

exceptions discussed above. Accordingly, each party's motion is

granted in part and denied in part. Within one week of the date

hereof, State must release the two small portions of the

communications for which redaction is not justified.

     The Clerk is directed to close the entries at docket

numbers 10 and 17.


                               12
    SO ORDERED.

Dated:   New York, NY
         July:{_, 2019




                         13
